Citation Nr: 1543598	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   In a September 2010 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In September 2014, the Court issued an order vacating and remanding the Board's decision.

In a February 2015 decision, the Board granted service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Pursuant to the Board's February 2015 remand instructions, a supplemental opinion was obtained in March 2015 to address the inadequacies of the earlier November 2008 VA examination.  While the March 2015 audiologist, who also performed the November 2008 VA examination, noted conversion of the January 1971 hearing test from ASA to ISO units, the audiologist did not address the Board's specific request to consider the Veteran's lay testimony that he used hearing protection after service.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board finds that the Veteran's military occupational specialty (MOS), motor transport/chauffeur, is consistent with his report of driving a loud truck with refrigerator units and that he was exposed to loud noise for hours at a time in service without hearing protection.  Also, the Board finds that the examiner's finding that the Veteran had post service noise exposure in civilian employment is in conflict with the Veteran's report that as a civilian he used hearing protection.  Further, the fact that hearing loss was not shown in service is not a sufficient basis to opine that the Veteran's current hearing loss is not related to service.  Moreover, the examiner did not consider the Veteran's contentions that he first noticed hearing loss in service and that his hearing loss has continued since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).   

In light of the above, the Board finds that the March 2015 VA examiner's opinion is incomplete and that a new opinion must be obtained. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner is to convert the results of the January 1971 hearing test from ASA to ISO units.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss in service and has continued to experience hearing loss since service.  In addition, the examiner must consider the Veteran statements that he used hearing protection after service when addressing any occupational noise exposure.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
	



- 4 -

